UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-\-

HEYDER RENTERIA SOLIS,

Defendants.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

 

No. 18-cr-508-1 (RJS)
ORDER

Sentencing in this case shall take place on Friday, December 13, 2019 at 3:00 p.m. in

Courtroom 15A of the Daniel Patrick Moynihan United States Courthouse, 500 Pearl St., New

York, New York 10007. To the extent that the parties wish to submit any supplemental sentencing

submissions, they shall do so by Friday, December 6, 2019.

SO ORDERED.

Dated: December 2, 2019
New York, New York

 

RICHARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation
